DETAILED ACTION
The following is a Final Office Action in response to communications filed February 17, 2021.  Claims 1, 3, 6, 11, 13, and 16 are amended; and claims 2 and 12 are canceled.  Currently, claims 1, 3–11, and 13–20 are pending.

Response to Amendment/Argument
Applicant’s amendments are sufficient to overcome the previous rejection of claims 1–20 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Accordingly, the previous rejection of claims 1–20 under 35 U.S.C. 112(b) is withdrawn.
Applicant’s remarks with respect to the previous rejection of claims 1–20 under 35 U.S.C. 101 have been fully considered but are not persuasive.  
Applicant first asserts “that the pending claims, by reciting using a community detection algorithm to perform slotting, include additional elements that constitute significantly more”.  Examiner disagrees.  As asserted below, the recited community detection algorithm, when considered individually and in combination with the remaining claim elements, recites an abstract idea under Step 2A Prong One.  As a result, the recited algorithm is an abstract claim element and is not an additional element that can either integrate the abstract idea into a practical application under Step 2A Prong Two or amount to significantly more than the abstract idea under Step 2B.  Accordingly, Applicant’s remarks are not persuasive.

Finally, Applicant asserts that the claims reflect a computational improvement that constitutes an improvement to computer technology.  Examiner disagrees.  As an initial matter, Examiner submits that any alleged improvement embodied by the claims reflects a business improvement rather than a technical improvement that amounts to significantly more than the abstract idea for the same reasons as stated above.  With specific regard to the recited computations, Examiner notes that the computational elements of the claim are abstract claim elements under Step 2A Prong One.  As a result, any alleged improvement to the recited computations is an improvement to the abstract, mathematical claim elements and does not improve the associated 
Applicant’s remarks with respect to the previous rejection of claims 1–20 under 35 U.S.C. 103 have been fully considered but are moot in view of the updated grounds of rejection asserted below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3–11, and 13–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1, 3–11, and 13–20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations reciting “(A) receiving sales data representing a plurality of orders, wherein each of the plurality of orders includes a corresponding plurality of objects”; “(B) generating a weighted graph based on the sales data, wherein the weighted graph includes: (1) a node corresponding to each of the plurality of objects in the plurality of orders; and (2) … a corresponding edge connecting a corresponding pair of nodes; and (3) for each edge, a corresponding weight …”; “(C) generating, based on the weighted graph, object identifier community data representing at least one subset of at least three object identifiers in the weighted graph, by applying a 
The limitations above recite an abstract idea.  More particularly, the limitations above describe a process for slotting objects into locations based on object community data derived from a weighted graph based on sales data and recite certain methods of organizing human activity associated with commercial sales activities or behaviors and/or managing personal behavior or relationships or interactions between people because the limitations describe slotting products in a warehouse.  Additionally, the steps of “generating a weighted graph” and “generating … object identifier community data” further recite mathematical concepts associated with mathematical relationships and calculations because the claimed elements describe mathematical relationships between objects contained in common orders and calculations associated with a community detection algorithm.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claim 11 includes substantially similar limitations to those presented with respect to claim 1.  As a result, claim 11 recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.  Claims 3–10 and 13–20 further describe the process for slotting objects into locations based on object community data derived from a weighted graph based on sales data and recite certain methods of organizing human activity for the same reasons as stated above with respect to claim 1.  Claims 3, 5, 13, and 15 further recite mathematical concepts associated with mathematical relationships and calculations because the claimed 
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include a processor and a computer-readable medium.  When considered in view of the claim as a whole, the processor and medium do not integrate the abstract idea into a practical application because the additional elements are generic computing elements that are merely used as a tool to perform the recited abstract idea.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claim 11 recites substantially similar limitations to those presented with respect to claim 1.  Further, claim 11 does not recite any additional elements that are not also recited with respect to claim 1.  As a result, claim 11 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
Claims 3–10 and 13–20 do not recite any additional elements beyond those recited with respect to independent claims 1 and 11.  As a result, claims 3–10 and 13–20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claims 1 and 11.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 
As noted above, claim 11 recites substantially similar limitations to those presented with respect to claim 1.  Further, claim 11 does not recite any additional elements that are not also recited with respect to claim 1.  As a result, claim 11 does not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
As noted above, claims 3–10 and 13–20 do not recite any additional elements beyond those recited with respect to independent claims 1 and 11.  As a result, claims 3–10 and 13–20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claims 1 and 11.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1, 3–11, and 13–20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 11, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (U.S. 2007/0094066) in view of Grissom (U.S. 2009/0216364), and in further view of VENKATESH et al. (U.S. 2018/0315059).
Claims 1 and 11:  Kumar discloses a method performed by at least one computer processor executing computer program instructions stored on at least one non-transitory computer-readable medium, the method comprising: 
(A) receiving sales data representing a plurality of orders, wherein each of the plurality of orders includes a corresponding plurality of objects (See paragraph 72, wherein a transaction data slice is used to build the graph, and see paragraph 161, wherein transactional data includes a plurality of orders including a corresponding plurality of products); 
(B) generating a weighted graph based on the sales data, wherein the weighted graph includes: (1) a node corresponding to each of the plurality of objects in the plurality of orders; and (2) for each pair of nodes corresponding to a pair of objects contained within a common order, a corresponding edge connecting a corresponding pair of nodes; and (3) for each edge, a corresponding weight representing a number of 
(C) generating, based on the weighted graph, object identifier community data representing at least one subset of at least three object identifiers in the weighted graph (See paragraphs 76, 79, and 80, wherein node sub-graphs, neighborhoods, and bundles are disclosed, and wherein sub-graphs, neighborhoods, and bundles may implicitly include three or more objects).  Although Kumar discloses utilizing the weighted graph to optimize store layouts and assortments (See, for example, paragraphs 94 and 265), Kumar does not expressly disclose the remaining elements of claim 1.
Grissom discloses (D) performing slotting based on the object identifier community data, wherein slotting comprises associating, with each of the object identifiers in the object identifier community data, a corresponding location (See paragraph 19, wherein items are slotted according to order relationships, and paragraph 2, wherein slots are associated with storage locations).
Kumar discloses a system directed to analyzing product relationships using graph theory.  Similarly, Grissom discloses a system directed to slotting items in a storage facility based on item relationships.  Each reference discloses a system directed to using item relationships to manage layouts.  The technique of slotting based on 
One of ordinary skill in the art would have recognized that applying the known technique of Grissom would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Grissom to the teachings of Kumar would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate layout management according to item relationships into similar systems.  Further, applying slotting according to object community to Kumar would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.  Kumar and Grissom do not expressly disclose the remaining claim elements.
Venkatesh discloses generating, based on the weighted graph, object identifier community data representing at least one subset of object identifiers in the weighted graph, by applying a community detection algorithm (See paragraph 8, wherein a community detection algorithm is applied to weighted edges to identified item groups).
As disclosed above, Kumar discloses a system directed to analyzing product relationships using graph theory, and Grissom discloses a system directed to slotting items in a storage facility based on item relationships.  Venkatesh discloses a system directed to managing item assortments based on demand transfer.  Each reference discloses a system directed to using item relationships to manage layouts.  The technique of utilizing a community detection algorithm is applicable to the systems of 
One of ordinary skill in the art would have recognized that applying the known technique of Venkatesh would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Venkatesh to the teachings of Kumar and Grissom would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate layout management according to item relationships into similar systems.  Further, applying a community detection algorithm to Kumar and Grissom would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.  
Claims 4 and 14:  Kumar discloses the method of claim 1, wherein the at least one set of object identifiers comprises at least one set of stock keeping units (SKUs) (See paragraph 104, wherein SKUs are disclosed).
Claims 5 and 15:  Kumar discloses the method of claim 1, further comprising: (E) before (D), deleting edges connecting pairs of communities to each other in the object identifier community data (See paragraph 78, wherein pruning edges is disclosed, and paragraph 318, wherein bundle pruning is disclosed).
Claims 6 and 16:  Kumar discloses the method of claim 1, wherein the at least one subset comprises a plurality of communities, and wherein the method further comprises: (E) before (D), assigning sales frequency data to each of the plurality of communities, wherein the sales frequency data represents frequency of sales of objects 
wherein (D) comprises identifying a layout based on the object identifier community data and at least one turnover-based metric (See paragraph 94, wherein layouts are determined according to product bundles and neighborhoods; and paragraphs 70, 80, 155, and 161, wherein sales volumes, temporal sales information, and other sales information is considered).  Kumar does not expressly disclose the remaining elements.
Grissom discloses (D), assigning sales velocity data (See paragraph 21, wherein item velocities are measured with respect to an item); and
wherein (D) comprises performing slotting based on the object identifier community data and at least one turnover-based metric (See paragraph 19, wherein items are slotted according to order relationships, and paragraph 24, wherein turnover-based metrics are disclosed).
One of ordinary skill in the art would have recognized that applying the known technique of Grissom would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claims 7 and 17:  Kumar discloses the method of claim 6, wherein the at least one turnover-based metric includes object sales (See paragraphs 70, 80, 155, and 161, wherein sales volumes, temporal sales information, and other sales information is considered).
Claims 8 and 18:  Kumar does not expressly disclose the elements of claim 8.

One of ordinary skill in the art would have recognized that applying the known technique of Grissom would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.  
Claims 9 and 19:  Kumar does not expressly disclose the elements of claim 9.
Grissom discloses wherein the at least one turnover-based metric includes object size (See paragraph 24, wherein height metrics are considered).
One of ordinary skill in the art would have recognized that applying the known technique of Grissom would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (U.S. 2007/0094066) in view of Grissom (U.S. 2009/0216364), and in further view of VENKATESH et al. (U.S. 2018/0315059) and NEMERY et al. (U.S. 2016/0275168).
Claims 3 and 13:  As disclosed above, Kumar, Grissom, and Venkatesh disclose the elements of claims 1 and 2.  Although Venkatesh discloses a community detection algorithm (See citations above), Kumar, Grissom, and Venkatesh do not expressly disclose the elements of claim 3.
Nemery discloses wherein the community detection algorithm comprises one of the Louvain Method, a label propagation algorithm, a walktrap algorithm, a random walks algorithm, an edge betweenness algorithm, and the Girvan-Newman algorithm 
As disclosed above, Kumar discloses a system directed to analyzing product relationships using graph theory, Grissom discloses a system directed to slotting items in a storage facility based on item relationships, and Venkatesh discloses a system directed to managing item assortments based on demand transfer.  Nemery discloses a system directed to clustering objects in a dataset.  Each reference discloses a system directed to clustering objects.  The technique of using the claimed algorithms is applicable to the systems of Kumar, Grissom, and Venkatesh as they each share characteristics and capabilities; namely, they are directed to clustering objects.
One of ordinary skill in the art would have recognized that applying the known technique of Nemery would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Nemery to the teachings of Kumar, Grissom, and Venkatesh would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate object clustering into similar systems.  Further, applying the claimed algorithms to Kumar, Grissom, and Venkatesh would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (U.S. 2007/0094066) in view of Grissom (U.S. 2009/0216364), and in further view of VENKATESH et al. (U.S. 2018/0315059) and Foltz et al. (U.S. 2009/0082902).
Claims 10 and 20:  As disclosed above, Kumar, Grissom, and Venkatesh disclose the elements of claims 1 and 6.  Kumar, Grissom, and Venkatesh do not, however, expressly disclose the elements of claim 10.
Foltz discloses wherein the at least one turnover-based metric includes object cube-per-order index (See paragraph 12, wherein a cube-per-order index is disclosed).
As disclosed above, Kumar discloses a system directed to analyzing product relationships using graph theory, Grissom discloses a system directed to slotting items in a storage facility based on item relationships, and Venkatesh discloses a system directed to managing item assortments based on demand transfer.  Foltz discloses a system directed to determining the location of parts in a warehouse based on pick velocity.  Each reference discloses a system directed to using sales data to manage layouts.  The technique of using a cube-per-order index is applicable to the systems of Kumar, Grissom, and Venkatesh as they each share characteristics and capabilities; namely, they are directed to managing layouts according to item sales.
One of ordinary skill in the art would have recognized that applying the known technique of Foltz would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Foltz to the teachings of Kumar, Grissom, and Venkatesh would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate layout management according to item sales data into similar systems.  Further, applying a cube-per-order index to Kumar, Grissom, and Venkatesh would have been recognized by those of ordinary skill in the art as resulting .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623